DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2020 and 07/21/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to the communication filed 07/21/2020.
Claims 28-31 are new.  Claims 1, 3, 7 and 15-21 have been canceled.  Claims 2, 4-6, 8-14 and 22-31 are pending and have been examined.

Claim Rejections - 35 USC § 112
Previous claim rejections under 35 USC 112 are withdrawn in view of Applicant’s amendments.  The following remain or are new:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 13-14, 28-29, 2, 4-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 2015/0289636 A1) in view of Spector (US 4,671,306 A).
Re claim 10, Myers discloses a portable system (see fig. 2), for sanitizing a finger or a region about a fingernail (¶ [0010]-[0011], [0045]-[0046] soap or disinfectant), in the form of a container for holding liquid (¶ [0045] containing soap; Further, this is a statement of intended use, here, the container being capable of holding liquid, see e.g. figs. 10, 16.  See MPEP 2114.), the container having an interior sized to receive a finger (see fig. 4), the container having a bottom portion and a wall portion (see figs. 2-5) for containing liquid (¶ [0045] see figs. 10 and 16), the wall portion extending from the bottom portion to an opening along an edge of the wall portion through which a finger may be received into the container (see figs. 2-5), the container having an upper interior surface along the wall portion and a lower interior surface along the bottom portion (see figs. 2-5 corresponding left and right wall portions and bottom lower interior surface), the container further comprising: 
a first group of bristles (refs. bottom bristles of 201, 501 see figs. 2-5) extending upward from the lower interior surface toward the container opening for contact with a first portion of the finger when a part of the finger is positioned within the container; 
a second group of bristles (refs. 202-204 sidewall bristles of 201, 502, 503 see figs. 2-5) extending inward from the upper interior surface for contact with a second portion of the finger when the part of the finger is positioned within the container; 
and a sanitizing liquid within the container (¶ [0010-[0011], [0045]-[0046]) for use with the bristles and the container in the system to sanitize fingers, 
wherein the first and second portions of the finger are separated from one another by a distance (see fig. 4) and are simultaneously in contact with different groups of bristles in the portable system (see fig. 4, finger capable of contacting both sides and bottom; see also ¶ [0035] “This envelope extends from a top portion of the finger, for example from the eponychium 104, over the fingertip 101 and 103, and also in a lateral direction, away from such a finger inserted into the envelope, along the length of the brush 200”).
Myers does not disclose a removable sealing lid positioned along and against an edge of the wall portion to seal the opening and thereby provide a storage container for liquid placed in the container prior to use of the system for sanitizing, where the sealing lid can be broken by application of a force with the tip of a finger or can be peeled away from the edge of the wall portion to unseal the opening and expose the bristles for contact with a finger.
However, Spector discloses it is well-known in the finger cleaning art (abstract) to provide a removable sealing lid (ref. 12) positioned along and against an edge of the wall portion (ref. 10) to seal the opening and thereby provide a storage container for liquid placed in the container prior to use of the system for cleaning (abstract “saturated”), where the sealing lid can be broken by application of a force with the tip of a finger or can be peeled away from the edge of the wall portion to unseal the opening and expose the interior for contact with a finger (col. 2 lines 1-5 peel-off cover).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system of Myers to further include a removable sealing lid, as suggested by Spector, in order to prevent contamination and evaporation of liquid therein.
Re claims 13-14, Spector further discloses where the edge of the wall portion is a sealing lip (see figs. 1-4, at ref. 11), and the removable sealing lid is bonded to the sealing lip to seal the opening (col. 2 lines 42-47); the sealing lid and the sealing lip are bonded together with an adhesive (col. 2 lines 42-47 pressure-sensitive adhesive), or via heating process or by welding.
Re claim 28, Independent claim 28 substantively defines over claims rejected above, in the details of the container.  Myers further discloses the container having an elongate shape (see figs. 2-4 and 15) and away from the bottom to define a cavity of depth suitable for receiving an elongate appendage (see fig. 4), such as a finger, and dimensioned to permit a rubbing movement of the finger 
Spector further discloses having an elongate shape extending along the first direction (see figs. 1-2); the wall portion including a sealable opening (see figs. 2-4) about an upper part of the wall portion (ref. 10) where, when the bottom is positioned on the horizontal surface: the container can occupy a stable vertical standing position above the horizontal surface with the wall portion extending upward with respect to the horizontal surface (see figs. 1-3); with the container wall portion extending vertically above the horizontal surface an interior dimension of the wall portion increases as a function of increase in vertical height above the bottom (see fig. 2); the wall portion includes a sealed cavity opening about the upper part of the wall portion (see figs. 1-4), and unsealing the cavity permits insertion of the finger to use the liquid (see fig. 4). 
Re claim 29, Myers further discloses where the varied bristles are arranged along the wall portion interior surface (see figs. 7, 11 and 15) or along the bottom interior surface as a plurality of rows of bristles, each row arranged within a series of rows with each row of bristles adjacent another row of 
Re claim 2, Spector further discloses a removable seal (ref. 12) positioned along and against an edge of the wall portion to seal the opening and keep liquid placed in the container prior to use of the system for cleaning or sanitizing (see figs. 1-4), where the seal can be peeled away from the edge of the wall portion to unseal the opening and expose one or more patterns of bristles along at least one of the surfaces of the container (abstract, “peel-off cover”).
Re claim 4, Myers further discloses where each of the plurality of bristles has a height measurable along a direction in which the bristle extends away from an interior surface (see figs. 2-5, 7, 11 and 15), some of the bristles having an elongate height relative to bristle width or diameter with a ratio of height to width or height to diameter (see figs. 2-5, 7, 9, 11, 15 showing a variety of bristle width to height ratios).  Regarding “a ratio…ranging from 37 to 125”, the mere change in relative size/proportion or shape of the bristles is prima facie obvious to one of ordinary skill in the art, balancing cost, durability and effectiveness in getting to folds and under nails.  See MPEP 2144.04(IV)(A)  and (B) Changes in Size/Proportion and Shape.
Re claims 5 and 8-9, wherein the height of each in the plurality of bristles is measured along a direction in which the bristle extends away from an interior surface (Myers figs. 7, 11, 15); Re claim 8, where the plurality of bristles includes a first plurality of bristles extending from the interior bottom surface for contact with a portion of a finger when positioned in the container and a second plurality of bristles extending from the interior surface and perpendicular to the container bottom so that the bristles come into contact with a portion of a fingertip when positioned in the container (Myers see figs. 2-5); Re claim 9, where the plurality of bristles includes bristles extending from the interior wall surface that come into contact with liquid when liquid is in the container (Myers see figs. 2-5, 7, 11 and 15 ¶ [0010]-[0011]).

Claims 11-12, 22-26, 27, 30-31 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 2015/0289636 A1) in view of Spector (US 4,671,306 A), as applied above, and further in view of Abramson (US 3,966,335) (previously cited).
Re claim 11, Myers/Spector discloses as shown above and Myers further discloses each in a plurality of the bristles has a height measurable along a direction in which the bristle extends away from an interior surface; and some in the plurality of bristles vary in height (see fig. 11), but does not explicitly disclose with bristles of different heights interspersed in a series or row of spaced apart bristles.
However, Abramson discloses it is well-known in the finger cleaning art to provide bristles of different heights interspersed in a series or row of spaced apart bristles (see fig 3).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the bristles of Myers/Spector to further include bristles of different heights interspersed in a series or row of spaced apart bristles, as suggested by Abramson, in order to create furrows for rapid, efficient scrubbing (Abramson abstract).
Re claim 12, Myers further discloses where: the container is symmetric about a central axis with a variable outside diameter between the bottom potion and the opening (¶ [0009] spheroid section see figs. 14-15); and at least some of the bristles in the second group extended from the upper interior surface toward a central axis of symmetry (see figs. 14-15); and the inside diameter diminishes from a maximum outside diameter along the edge of the wall portion, to provide a relatively wide opening, to a minimum diameter near the bottom portion, with the interior diameter diminishing from the opening to the bottom portion (see fig. 15).   Abramson further discloses the outside diameter diminishes from a maximum outside diameter along the edge of the wall portion, to provide a relatively wide opening, to a minimum diameter near the bottom portion, with the interior diameter diminishing from the opening to the bottom portion (see fig. 2).  Moreover, the outer diameter being simply an obvious change in shape, 
Re claim 27, Independent claim 27 substantively defines over claims above only in the recitation of details of the wall portion and the bristles.   Myers further disclose the wall portion extending from the bottom portion to an opening along an edge of the wall portion through which a finger may be received into the container (see figs. 2-5), the wall portion having opposing exterior and interior wall surfaces (see figs. 2-5), the exterior wall surface facing away from the container interior (see figs. 2-5), the majority of the interior wall surface extending along the exterior surface (see figs. 2-5), and the bottom portion having opposing exterior and interior bottom surfaces (see figs. 2-5), the exterior bottom surface facing away from the container interior and the interior bottom surface facing the container interior (see figs. 2-5; see also fig. 10), the container further comprising: a plurality of rows of bristles (see figs. 2-5, 11 and 15), each row arranged in a series of rows with each row of bristles adjacent to another row of bristles (see figs. 2-5, 11 and 15), wherein the rows of bristles extend from one or both interior surfaces of the container for contact with at least two spaced-apart portions of a finger inserted in the container (see fig. 4; see also figs. 11 and 15), and each row of bristles contains a plurality of bristles that vary in size (see figs. 7 and 11, lateral bristles having different size for each different vertical row), with bristles of different heights interspersed in a series of spaced apart bristles within each row of bristles (each row being different, therefore interspersed), wherein when the finger is inserted within the container a first of the spaced-apart finger portion can contact bristles along the bottom portion while the second spaced-apart finger portion can simultaneously contact bristles along the wall portion (see fig. 4; see also figs. 7 and 11; ¶ [0035] “envelope”).  
Abramson further discloses bristles of different heights intersperse in a series of spaced apart bristles within each row of bristles (see fig. 3, ref. 7).
Re claims 30-31¸ Abramson further discloses where multiple rows of bristles each comprise bristles of a first relatively tall height and bristles of a relatively short height such that in each of the multiple rows a first relatively short bristle is positioned between at least first and second relatively tall bristles (see fig. 3, troughs or furrows, the low point being the short bristle and the high points being the first and second relatively tall bristles), a second relatively short bristle is positioned between at least third and fourth relatively tall bristles, and a fifth relatively tall bristle is positioned between at least a third and a fourth relatively short bristle (see fig. 3 plurality of troughs); Re claim 31, Myers and Abramson further discloses where the rows of bristles are arranged so that when the finger is inserted within the container a first of the spaced-apart finger portions can contact bristles along the container bottom while the second spaced-apart finger portion can simultaneously contact bristles along the wall portion (Myers see fig. 4 ¶ [0035]; Abramson col. 1 lines 46-48 tips, nails and under the nails).
Re claim 6, Abramson further discloses where the bristles are mixed in a pattern, allowing short and long bristles to simultaneously contact varied surface contours created by adjoining finger regions (Abramson fig. 3 col. 2 lines 26-34 furrowed…regular and irregular skin surfaces).
Re claims 22-26, Myers further discloses the system having a central axis (see figs. 2-5), wherein portions of the finger further comprises a first portion of the finger located on a fingertip (see fig. 4).  Regarding “a second portion of the finger spaced apart from the first portion of the finger located on an exterior surface of the finger about a length of the finger when the finger is inserted into the system”, this is simply a change in size of the depth of the finger cleaning system and Abramson appears to disclose such or make it obvious to adjust the depth to “a length of the finger” (Abramson col. 1 “scrub all surfaces of each finger”; col. 2 lines 26-31 fingers (as well as the hands and arms) may be scrubbed with the outer layer of bristles 2). Re claims 23-25, Claims 23-25 are drawn to dimension, regarding “wherein the interior dimension is a radial dimension extending from the central axis, the system having a height between the bottom and the sealed cavity opening that ranges from 5cm to 12cm” and “an Re claim 26, wherein the outer diameter is a minimum at the bottom and a maximum at the seal cavity opening (Myers figs. 2-5; Spector fig. 2)

Response to Arguments
Applicant’s arguments filed 5/04/2020 and 07/21/2020 have been fully considered and are persuasive.  Therefore, portions of the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as shown above.
Examiner’s Note on Restriction/Election:  Examiner notes that Applicant has amended multiple independent claims in divergent pathways, the new independent claim borders on being distinct from the original claims examined.  Examiner has not issued a Restriction because the same prior art applies and no serious search burden exists.  However, if further diverging amendments are made that require significantly different search, art and rejections the new claims will be restricted and constructive election made by original presentation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711